*470Department 2.
Mr. Justice Eakin
delivered the opinion of the court.
This is a suit for divorce. The answer also contains a counterclaim for a divorce. The Circuit Court tried the case, and found that both plaintiff and defendant were in the habit of becoming intoxicated, and that most or all of the altercations related occurred when both were intoxicated; that plaintiff’s reputation for chastity at the time of her marriage with defendant was bad, which fact was well known to defendant;'that plaintiff and defendant are drunken and immoral, and that a court of equity will not undertake to grant relief where both parties are guilty of a violation of the marital obligations—and rendered a decree dismissing the complaint, without cost to either party.
After a review of the evidence, we are satisfied that the decree is a proper one, which we affirm, neither party to recover costs in this court. Affirmed.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McNary concur.